Name: Council Regulation (EEC) No 2819/81 of 28 September 1981 temporarily suspending the autonomous Common Customs Tariff duties on certain colour cathode-ray tubes falling within subheading ex 85.21 A V
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 81 Official Journal of the European Communities No L 277/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2819/81 of 28 September 1981 temporarily suspending the autonomous Common Customs Tariff duties on certain colour cathode-ray tubes falling within subheading ex 85.21 A V THE COUNCIL OF THE EUROPEAN COMMUNITIES, Customs Tariff duties for the products referred to below shall be totally suspended : CCT heading No Description ex 85.21 A V Colour cathode-ray tubes , using shadow mask, in-line technology in which images are displayed on a screen with a useable surface not exceeding 165 x 165 mm for use in electronic flight instrument, warning and systems displays (a) Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas it is in the Community's interest to totally suspend the Common Customs Tariff duty for certain colour cathode-ray tubes falling within subheading ex 85.21 A V in order to reduce the costs of production and use of certain types of aeronautical equipment ; Whereas, taking account of the difficulties involved in accurately assessing, in the immediate future, the deve ­ lopment of the economic situation in the sector concerned, this suspension measure should be taken on a temporary basis only, (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . HAS ADOPTED THIS REGULATION : Article 1 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. From the date of entry into force of this Regulation until 31 December 1981 , the autonomous Common This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 September 1981 . For the Council The President P. WALKER